Exhibit 10.14
 
Amendment No. 2 to Employment Agreement
 
This Amendment No. 2 dated as of March 12, 2009, by and between Applied
Energetics, Inc. (the “Company”) and Dana A. Marshall (the “Executive”) amends
the Employment Agreement entered into on August 18, 2006, as amended to date, by
and between the Company and the Executive (the “Agreement”).  Capitalized items
used herein and not defined herein shall have the same meanings as set forth in
the Agreement.
 
(1) 
 Section 2.6 is deleted in its entirety and replaced with the following:

 
“2.6
Housing Allowance.  Prior to your relocation to the Tucson, Arizona area, for a
period ending December 31, 2009, the Executive shall be entitled to receive a
temporary housing allowance in an amount equal to the Executive’s actual rental
expense up to $2,500 per month (plus an amount equal to any tax consequences to
the Executive for such payment, if any), provided however, that such payments
shall terminate earlier upon the Executive establishing a permanent residence in
the Tucson, Arizona area.”

 
(2) 
 Section 2.7 shall be deleted in its entirety and replaced with the following:

 
“2.7
Automobile Allowance.  The Executive shall, commencing on the date of this
Amendment, be entitled to a reimbursement allowance to cover the expenses of
operating, maintaining and using an automobile (plus an amount equal to any tax
consequences to the Executive for his personal use of the automobile), upon the
presentation of appropriate vouchers and/or receipts to the extent the Company
does not pay the expenses directly.

 
(3) 
 The following new Section 2.8 shall be added at the end of Section 2.7.

 
“2.8
Life Insurance Coverage.  Subject to Executive’s cooperation with any required
physical examinations, the Company shall use its reasonable business efforts to
obtain and maintain in full force and effect during the Term, life insurance
issued by an insurance company(s) covering the life of the Executive for the
benefit of the Executive’s designated beneficiary(s) in the amount of
$3,000,000; and pay the annual premiums plus any medical costs relating to
obtaining and maintaining such policy up to an aggregate of $14,000 per year
(plus an amount equal to any tax consequences to the Executive for such
payment).  The coverage shall be a term policy, which shall be owned by the
Company.  Upon termination of the Executive’s employment, for any reason, the
Company shall, at the written request of the Executive, transfer the policy to
the Executive and, the Executive shall, thereafter, be responsible for any
premiums, payments or fees to maintain coverage under the policy, and shall
promptly reimburse the Company for any prepaid premiums.

 
(4) 
 The following new Section 2.9 shall be added at the end of Section 2.8.

 
“2.9
Relocation Allowance.  If, with the approval of the Board of Directors, the
Executive relocates his primary residence to the Tucson, Arizona area, the
Company shall pay the reasonable out-of-pocket moving expenses of the Executive
incurred by the Executive in connection with such relocation.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

  COMPANY           APPLIED ENERGETICS, INC.          
 
By:
/s/ Kenneth M. Wallace      
Printed Name:  Kenneth M. Wallace
      Title:  Chief Financial Officer          

 

  EXECUTIVE          
 
 
/s/ Dana A. Marshall      
Dana A. Marshall
                 

 
 
 
 

--------------------------------------------------------------------------------

 